Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 11/10/2022 have been fully considered but they are not persuasive.
The Applicant argues that in regard to claim 21 that the combination of Sung and Spagnola prior art, does not teach the limitation of “a fluid that is not differentiated into fluid particles, the fluid including one or more (meth)acrylate monomers, a dispersant, and a photoinitiator; and 
wherein the photoinitiator initiates polymerization of the one or more (meth)acrylate monomers in response to absorption of radiation in the second wavelength band.”  
In response to this argument, the Examiner directs the applicant’s attention to the combination of Sung and Spagnola prior art, which clearly teaches the limitation of a fluid (note: quantum dot-polymer bead composite 300 is equivalent to the claimed limitation of “fluid”) that is not differentiated (note: the meaning of the term “not differentiated” is not clear because claim term is not used or defined in the specification; therefore, for purpose of compact prosecution, “not differentiated” will be interpreted as “mixed”) into fluid particles (note:  light scattering agent having a diameter of about 5 nm to about 200 nm that exist in the matrix resin or the microphase including the quantum dot is equivalent to the claimed “fluid particles”), the fluid (quantum dot-polymer bead composite 300) including one or more (meth)acrylate monomers (note: quantum dots are capable of being dissolved includes a lauryl (meth) acrylate monomer and an isobonyl (meth) acrylate monomer), a dispersant (dispersing agent), and a photoinitiator (photo-initiator) (see Sung, Figs.1-2 as shown below, ¶ [0038]- ¶ [0039], ¶ [0042], ¶[0049]- ¶ [0050], ¶ [0056]- ¶ [0057], and ¶ [0059]- ¶ [0060]); and 
wherein the photoinitiator (photo-initiator) initiates polymerization of the one or more (meth)acrylate monomers (a lauryl (meth) acrylate monomer and an isobonyl (meth) acrylate monomer) in response to absorption of radiation in the second wavelength band (wavelength of about 420 nm) (note: Sung teaches that photo-initiator may initialize the polymerization of the matrix resin; however, Sung is silent upon explicitly disclosing what cause initializing the polymerization of the matrix resin. before effective filing date of the claimed invention the disclosed causes that initiates polymerization were known, for support see Spagnola which teaches that the photoinitiator initiates polymerization of the one or more (meth)acrylate monomers in response to absorption of radiation in the second wavelength band, see Spagnola, ¶ [0043] and ¶ [0088]; therefore, ordinary skill in the art recognizes the inherent characteristics of the Sung a light conversion layer 272 during exposure to incident light) (see Sung, Figs.1-2 as shown below and ¶ [0057]). 
In addition, discovery of a previously unappreciated property of the Sung prior art composition, or of a scientific explanation for the Sung prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP §2112.I
Furthermore, the claimed and the Sung prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes; therefore, a prima facie case of obviousness to the causes of polymerization has been established.
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Sung and Spagnola reference does meet all the limitation in claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (U.S. 2016/0161088 A1, hereinafter refer to Sung) in view of Spagnola et al. (U.S. 2020/0102472 A1, hereinafter refer to Spagnola).
Regarding Claim 21: Sung discloses a photocurable composition (note: the quantum dot-polymer bead composite 300 formed as described above can be mixed with the matrix resin solution and then applied to a barrier film and cured to form the light conversion layer 272 in which the microphase 300 is dispersed) (see Sung, Figs.1-2 as shown below, ¶[0049]- ¶ [0050], and ¶ [0056]- ¶ [0057]) consisting of:

    PNG
    media_image1.png
    281
    511
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    304
    449
    media_image2.png
    Greyscale

a fluid (note: quantum dot-polymer bead composite 300 is equivalent to the claimed limitation of “fluid”) that is not differentiated (note: the meaning of the term “not differentiated” is not clear because claim term is not used or defined in the specification; therefore, for purpose of compact prosecution, “not differentiated” will be interpreted as “mixed”) into fluid particles (note:  light scattering agent having a diameter of about 5 nm to about 200 nm that exist in the matrix resin or the microphase including the quantum dot is equivalent to the claimed “fluid particles”), the fluid (quantum dot-polymer bead composite 300) including one or more (meth)acrylate monomers (note: quantum dots are capable of being dissolved includes a lauryl (meth) acrylate monomer and an isobonyl (meth) acrylate monomer), a dispersant (dispersing agent), and a photoinitiator (photo-initiator) (see Sung, Figs.1-2 as shown above, ¶ [0038]- ¶ [0039], ¶ [0042], ¶[0049]- ¶ [0050], ¶ [0056]- ¶ [0057], and ¶ [0059]- ¶ [0060]); and 
quantum dots (red quantum dot/310/311) that each consist of a core, a shell surrounding the core (InP/ZnS core-shell quantum dot powder), and ligands (note: capping layer is a ligand layer that is coordinate bonded to the surface of the quantum dot or a surface layer that is coated with a hydrophobic organic molecule) coupled to the exterior surface of the shell, all of the quantum dots (red quantum dot/310/311) suspended in and directly contacting the fluid (quantum dot-polymer bead composite 300) (see Sung, Figs.1-2 as shown above, ¶ [0038]- ¶ [0042], ¶ [0112]- ¶ [0113], and ¶ [0116]- ¶ [0117]),
wherein the quantum dots (red quantum dot/310/311) emit radiation having a first wavelength band in the visible light range (note: the light incident into the red quantum dot 311 excited and converted into red light, i.e., light having a main peak in a wavelength range of about 600 nm to about 680 nm) in response to absorption of radiation having a second wavelength band in the UV light range (note: excitation light having a wavelength of about 420 nm is irradiated onto the light conversion film 270 to convert incident light into red light having a wavelength band of about 600 nm to about 680 nm; hence, the light having a wavelength of about 420 nm is known as UV light range), wherein the second wavelength band (a wavelength of about 420 nm) is different than the first wavelength band (wavelength range of about 600 nm to about 680 nm) (see Sung, Figs.1-2 as shown above, ¶ [0038], and ¶ [0069]- ¶ [0070]); and
wherein the photoinitiator (photo-initiator) initiates polymerization of the one or more (meth)acrylate monomers (a lauryl (meth) acrylate monomer and an isobonyl (meth) acrylate monomer) in response to absorption of radiation in the second wavelength band (wavelength of about 420 nm) (note: Sung teaches that photo-initiator may initialize the polymerization of the matrix resin; however, Sung is silent upon explicitly disclosing what cause initializing the polymerization of the matrix resin. before effective filing date of the claimed invention the disclosed causes that initiates polymerization were known, for support see Spagnola which teaches that the photoinitiator initiates polymerization of the one or more (meth)acrylate monomers in response to absorption of radiation in the second wavelength band, see Spagnola, ¶ [0043] and ¶ [0088]; therefore, ordinary skill in the art recognizes the inherent characteristics of the Sung a light conversion layer 272 during exposure to incident light) (see Sung, Figs.1-2 as shown above and ¶ [0057]).  
In addition, discovery of a previously unappreciated property of the Sung prior art composition, or of a scientific explanation for the Sung prior art’s functioning, does not render the old composition patentably new to the discoverer. See MPEP §2112.I
Furthermore, the claimed and the Sung prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes; therefore, a prima facie case of obviousness to the causes of polymerization has been established.
Regarding Claim 22: Sung as modified teaches a photocurable composition as set forth in claim 21 as above. The combination of Sung and Spagnola further teaches wherein the fluid (quantum dot-polymer bead composite 300) includes a solvent (see Sung, Figs.1-2 as shown above and ¶ [0046]- ¶ [0049]).  
Regarding Claim 23: Sung as modified teaches a photocurable composition as set forth in claim 21 as above. The combination of Sung and Spagnola further teaches wherein the fluid (quantum dot-polymer bead composite 300) includes a cross-linker (polymer/epoxy resin) (see Sung, Figs.1-2 as shown above and ¶ [0034]- ¶ [0044]).
Regarding Claim 24: Sung as modified teaches a photocurable composition as set forth in claim 21 as above. The combination of Sung and Spagnola further teaches wherein the fluid (quantum dot-polymer bead composite 300) consists of the (meth)acrylate monomers (a lauryl (meth) acrylate monomer and an isobonyl (meth) acrylate monomer), the dispersant (dispersing agent), and the photoinitiator (photo-initiator) (see Sung, Figs.1-2 as shown above, ¶ [0038]- ¶ [0039], ¶ [0042], ¶[0049]- ¶ [0050], ¶ [0056]- ¶ [0057], and ¶ [0059]- ¶ [0060]).  
Regarding Claim 25: Sung as modified teaches a photocurable composition as set forth in claim 21 as above. The combination of Sung and Spagnola further teaches wherein the ligands are selected from the group consisting of thioalkyl compounds and carboxyalkanes (a material layer selected from the group consisting of organic acid, and phosphonic acid, which have a long chain alkyl or aryl group, and a combination thereof is equivalent to the claimed limitation of “thioalkyl compounds and carboxyalkanes”) (see Sung, Figs.1-2 as shown above and ¶ [0040]- ¶ [0041]).  
Regarding Claim 26: Sung as modified teaches a photocurable composition as set forth in claim 21 as above. The combination of Sung and Spagnola further teaches wherein the composition comprises about 1 wt% to about 10 wt% (about 0.1 wt% to about 20 wt%) of the nanomaterial (see Sung, Figs.1-2 as shown above and ¶ [0060]- ¶ [0061]).  
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (U.S. 2016/0161088 A1, hereinafter refer to Sung) and Spagnola et al. (U.S. 2020/0102472 A1, hereinafter refer to Spagnola) as applied to claim 21 above, and further in view of Pousthomis et al. (U.S. 2019/0002719 A1, hereinafter refer to Pousthomis). 
Regarding claims 27-28: Sung as modified teaches a photocurable composition as applied to claim 21 above. The combination of Sung and Spagnola is silent upon explicitly disclosing wherein a viscosity of the composition is in a range of about 10 cP to about 150 cP at room temperature (as claimed in claim 27);
wherein a surface tension of the composition is in a range of about 20 mN/m to about 60 mN/m (as claimed in claim 28).
Before effective filing date of the claimed invention the disclosed viscosity of the composition and surface tension of the composition were known in order to enhanced stability over temperature, environment variations and deteriorating species like water and oxygen, or other harmful compounds attacks; coupling the properties of different nanoparticles encapsulated in the same particle; preventing a decrease of the properties of encapsulated nanoparticles; enhanced photoluminescence quantum yield; enhanced resistance to photobleaching and enhanced resistance to photon flux in the case of luminescent particles.
For support see Pousthomis, which teaches wherein a viscosity of the composition is in a range of about 10 cP to about 150 cP (2 cP to 30 cP) at room temperature (see Pousthomis, ¶ [1973]- ¶ [1975] and ¶ [3124]) (as claimed in claim 27).
Pousthomis teaches an overlapping viscosity ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the viscosity ranges through routine experimentation and optimization to obtain optimal or desired viscosity of the composition because the viscosity ranges is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
wherein a surface tension of the composition is in a range of about 20 mN/m to about 60 mN/m (22 dyne/cm to 45 dyne/cm= 25 mN/m to 45 mN/m) (see Pousthomis, ¶ [1973]- ¶ [1975] and ¶ [3124]) (as claimed in claim 28).
Pousthomis teaches an overlapping surface tension ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the surface tension ranges through routine experimentation and optimization to obtain optimal or desired surface tension of the ink composition because the surface tension ranges is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Sung, Spagnola, and Pousthomis to enable the known ranges viscosity of the composition and surface tension of the composition as taught by Pousthomis in order to enhanced stability over temperature, environment variations and deteriorating species like water and oxygen, or other harmful compounds attacks; coupling the properties of different nanoparticles encapsulated in the same particle; preventing a decrease of the properties of encapsulated nanoparticles; enhanced photoluminescence quantum yield; enhanced resistance to photobleaching and enhanced resistance to photon flux in the case of luminescent particles (see Pousthomis, ¶ [0012], ¶ [1973]- ¶ [1975] and ¶ [3124]).
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896